Title: To Benjamin Franklin from Vergennes, 21 October 1778
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 21. 8bre. 1778.
J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire hier. Je connois assez les dispositions presentes de la Hollande pour croire que votre presence n’y avanceroit pas plus vos affaires que le fait l’ami secret avec lequel vous étes en Correspondance. Vous avez sans doute beaucoup de Partisans dans cette republique qui font des voeux pour le succes des Etats unis de l’amerique, mais il faut le Concours des differentes provinces pour former une resolution, et je ne crois pas que leur reunion fut possible pour conclure le traité reciproque qu’on veut bien ébaucher, mais qu’on ne vous dissimule pas qu’on ne signera que lorsque les Etats Unis auront obtenus de l’Angleterre la Reconnoissance de leur Independance. J’ai l’honneur d’etre avec un sincere attachement, Monsieur, votre tres humble et très obeissant serviteur
(signé) De Vergennes
M. Franklin
